        Case 2:19-cv-12289-JCZ-JVM Document 1 Filed 08/26/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

DEBRA H. GUESS                                                       CIVIL ACTION

VS.                                                                  NO. 2:19-CV-12289

COMPANION LIFE INSURANCE COMPANY


                                          COMPLAINT

     The Complaint of Debra H. Guess respectfully alleges:

     1. This is a claim for ERISA long term disability benefits.

     2. This Court has jurisdiction and venue under 29 U.SC. Sec. 1001 et. Seq; 29 U.S.C. Sec.

        1132(e)(1)(2).

     3. Plaintiff, Debra H. Guess, of lawful age and a resident of Patterson, Louisiana, is a plan

        participant and beneficiary of an ERISA plan created by her employer, Patterson State

        Bank and an insured participant of a group disability policy issued by Companion Life

        Insurance Company.

4.      Defendant, Companion Life Insurance Company (“Companion”), is a foreign

        corporation, doing business in Louisiana. Upon information and belief, Companion is

        incorporated in Columbia, South Carolina, and its principal place of business is in the state

        of South Carolina.

     5. Companion issued a group policy insuring the employees of Patterson State Bank. Plaintiff

        is a beneficiary and insured under the policy.

     6. ERISA mandates that all plan administrators discharge their duties in the interest of plan

        participants and beneficiaries. 29 USC Sec. 1104(a)(1).




                                                  1
    Case 2:19-cv-12289-JCZ-JVM Document 1 Filed 08/26/19 Page 2 of 3



7. Plaintiff filed a claim for disability benefits with the Plan because her medical condition

   precluded her from continuing to perform the duties of her job on a fulltime basis.

8. Plaintiff is disabled under the terms of the disability policy issued by Companion.

9. Plaintiff has been determined to be disabled by the Social Security Administration and is

   receiving Social Security disability benefits.

10. Companion unlawfully denied Plaintiff benefits she is entitled to under terms of the

   disability policy.

11. Plaintiff appealed the denial, but Companion upheld its previous decision.

12. Companion’s denials are based on insubstantial evidence and are arbitrary and an abuse of

   discretion.

13. Plaintiff has exhausted her administrative remedies and now files this suit to reverse

   Companion’s denial of benefits.

14. Companion has abused its discretion as plan administrator by denying Plaintiff’s claim for

   disability benefits in bad faith.

15. Companion has abused its discretion by failing to consider the disabling, synergistic effect

   of all of Plaintiff’s medical conditions.

16. Companion has abused its discretion by failing to consider her medical condition in

   relation to the actual duties of her occupation.

17. Companion administered Plaintiff’s claim with an inherent and structural conflict of

   interest as Companion is liable to pay benefits from its own assets to Plaintiff, and each

   payment depletes Companion’s assets.

18. Companion has failed to give the policy and Plan a uniform construction and interpretation.




                                               2
    Case 2:19-cv-12289-JCZ-JVM Document 1 Filed 08/26/19 Page 3 of 3



19. Companion chooses to conduct reviews of denied claims in order to maintain strict control

   over its risk of loss and to maintain higher profit margins than if a financially independent

   third party decided the appeals.

20. As a routine business practice, Companion uses the appeals process to support initial

   benefit denials rather than to review impartially whether it should reverse appealed denials.

21. Plaintiff has been denied the benefits due to her under the Plan, has suffered, and is

   continuing to suffer economic loss as a result.

22. Plaintiff is entitled to an award of interest on all money that Defendants should have paid

   to Plaintiff.

23. Defendants’ denial has required Plaintiff to hire attorneys to represent her in this matter to

   recover benefits due to her under the Plan.


   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1. For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

           post-judgment interest;

       2. For all reasonable attorney fees;

       3. For costs of suit; and

       4. For all other relief as the facts and law may provide.


                                                  Respectfully submitted,

                                                  /s/ Reagan Toledano
                                                  Willeford & Toledano
                                                  Reagan L. Toledano (La. 29687)
                                                  James F. Willeford (La. 13485)
                                                  201 St. Charles Avenue, Suite 4208
                                                  New Orleans, Louisiana 70170
                                                  Phone: (504) 582-1286
                                                  Fax: (313) 692-5927
                                                  rtoledano@willefordlaw.com

                                              3
